Citation Nr: 9907709	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-34 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of infectious mononucleosis. 

3.  Entitlement to an increased (compensable) evaluation for 
fracture, left little finger.

4.  Entitlement to a separate compensable evaluation of 10 
percent for service-connected disabilities evaluated as 
noncompensable pursuant to the criteria under 38 C.F.R. 
§ 3.324 (1998).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1954 to August 
1957.

The current appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles.  The RO denied entitlement to service 
connection for bilateral hearing loss, granted entitlement to 
service connection for a fracture of the left little finger 
with assignment of a noncompensable evaluation, and denied 
entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities rated as 
noncompensable.

In May 1996 the RO affirmed the determinations previously 
entered, denied entitlement to an increased (compensable) 
evaluation for tonsillitis with pharyngitis, and determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
infectious mononucleosis.  

In June 1996 the RO affirmed the determination that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for infectious 
mononucleosis.

The Board notes that while the RO certified for appellate 
review the issue of entitlement to an increased (compensable) 
evaluation for tonsillitis with pharyngitis, the veteran 
never filed a notice of disagreement with the May 1996 rating 
decision wherein the noncompensable evaluation for this 
disability was continued.  This matter is referred to the RO 
for any action deemed appropriate.

The Board has construed the issues for appellate review as 
limited to those reported on the title page.  The issues of 
entitlement to an increased (compensable) evaluation for a 
fracture of the left little finger and a separate compensable 
evaluation of 10 percent for service-connected disabilities 
evaluated as noncompensable are addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
bilateral defective hearing is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The RO denied the appellant's claim of entitlement to 
service connection for infectious mononucleosis in an 
unappealed rating decision issued in April 1958.

3.  The evidence submitted since the prior RO decision is 
cumulative and does not bear directly and substantially upon 
the issue at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
bilateral defective hearing is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  Evidence submitted since the April 1958 rating decision 
wherein the RO denied service connection for infectious 
mononucleosis is not new and material, and the appellant's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991);  38 C.F.R. §§ 3.104, 3.156, 20.1103 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service connection 
bilateral defective hearing.

Criteria

In Boeck v. Brown, 6 Vet. App. 14 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that 

A(n appellant) claiming entitlement to 
Department of Veterans Affairs (VA) 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

Lay statements retelling their own experiences cannot 
constitute evidence to render a claim well grounded under § 
5107 (West 1991).  Grottveit, op. cit.; Magana v. Brown, 
7 Vet. App. 224, 227 (1994); Heuer v. Brown, 7 Vet. App. 379, 
380 (1995).  However, a lay statement may be made which 
relays the visible symptoms or a disease or disability [See 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991)]; after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence [See Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993)].  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, op. cit. at 81 (1990).  A claimant does not meet this 
burden imposed by section 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).  

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  It has also been determined that a well-grounded 
claim requires three elements: (1) medical evidence of a 
current disability; (2) lay or medical evidence of a disease 
or injury in service; and (3) medical evidence of a link 
between the current disability and the in-service injury or 
disease.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

If not shown during service, service connection may be 
granted for certain specified disorders (of which 
mononucleosis is not one) if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).

Service connection may be granted for disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998);  
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  
See, i.e., Caluza v. Brown, op. cit.  The Court further 
concluded that "satisfactory" evidence meant "credible" 
evidence as characterized in Caluza, supra, aff'd, 78 F.3d 
604 (Fed.Cir. 1996); see also Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  




In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)).  

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any opinion from a 
private physician considering the merits of the claim.  See, 
i.e., Hayes v. Brown, 5 Vet. App. 60 (1993).  


The question of credibility is one which may also be 
addressed with regard to medical statements, and such a 
judgment or analysis is made on the entire evidence of 
record.  See, i.e., Cruzada v. Gober, No. 96-1132 (U.S. Vet. 
App. Sept. 16, 1997); for a single judge decision which is 
cited for the persuasiveness and reasoning contained therein 
see Bethea v. Derwinski, 2 Vet. App. 252 (1992); and also 
Alcaide v. Gober, 5 Vet. App. 9 (1993).  

For guidance with regard to specific individual 
qualifications of the witnessing health care professional, or 
when evidence is such that a determination may be made that 
the given opinion is clearly beyond expertise or inherently 
incredible or beyond the competence of the witness, see also, 
Justus v. Principi, 3 Vet. App. 510 (1992); King v. Brown, 5 
Vet. App. 19 (1993); Layno v. Brown, 6 Vet. App. 465 (1994); 
Grottveit, op. cit.; Black v. Brown, 10 Vet. App. 279 (1997); 
Rucker v. Brown, 10 Vet. App. 67 (1997); Goss v. Brown, 9 
Vet. App. 109, 113, 115 (1996); YT v. Brown, 9 Vet. App. 195, 
201 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996). 

The Board is not bound to accept a veteran's uncorroborated 
account of his service experiences in the face of objective 
evidence which indicates that those experiences did not take 
place. Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Service connection may be established through 
competent lay evidence, not medical records alone.  Horowitz 
v. Brown, op. cit.  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

With regard to such things as recalled experiences, etc., the 
Board has the duty to assess the credibility and weight to be 
given the evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), reconsideration denied per curiam, 1 Vet. App. 406 
(1991)).   

Under 38 U.S.C.A. § 1154(a), in each case where a veteran is 
seeking service connection for any disability due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
See Horowitz v. Brown, 5 Vet. App. 217, 221 (1993).  

The Board recalls another Court case [Peters v. Brown, 6 Vet. 
App. 540, 543 (1994)], which involved a claim for service 
connection for defective hearing.  Factually, a combat 
veteran's service clinical and other evidence was 
nonproductive.  In writing and in testimony, the veteran and 
others reported that he had trouble hearing after returning 
from Korea.  In that case, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) recently found that 38 
U.S.C.A. § 1154(b) provides that consistent 
with the circumstances, conditions or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence, etc.  

The Court found that while § 1154 did not create a statutory 
presumption that the disease was service-connected, but 
lightened the burden of the veteran who sought the benefits.  
It established a three-step analysis: 

(1) whether there is satisfactory lay or other evidence of 
service incurrence of such disease, etc.; (2) whether this 
evidence is consistent with the circumstances, conditions and 
hardships of such service, and, if these two inquiries are 
satisfied, a factual determination arises that the alleged 
injury or disease is service-connected.  In such a case, it 
must then be further determined (3) whether the government 
has met its burden of rebutting the presumption of service 
connection by clear and convincing evidence to the contrary.  
The Court further concluded that "satisfactory" evidence 
meant "credible" evidence as characterized in Caluza v. 
Brown, 7 Vet. App. 498, 510 (1995), aff'd, 78 F.3d 604 
(Fed.Cir. 1996).  See Collette v. Brown, No. 95-7043 (U.S. 
Ct. App. Fed. Cir. Apr. 23, 1996).

In another case specifically relating to defective hearing, 
the Court held that it is improper to  rely on the absence of 
any entry in a combat veteran's service records indicating he 
had been treated for hearing difficulties, and that an 
opinion provided by a physician [including in that case a 
private physician, and in this instance, the VA physician] 
that the veteran's hearing loss was noise induced consistent 
with the type of noise to which he had been exposed in 
service [and/or 

The Court has provided numerous guidelines regarding service 
connection for defective hearing.  One such directive is that 
the audiogram test results must be provided in numerical 
rather than graphic form, i.e. they must be interpreted to be 
consistent with the application of the standards of 38 C.F.R. 
§ 3.385.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  In 
part as a result of a Court decision, (Ledford v. Derwinski, 
3 Vet. App. 87 (1992)), there have been some additional 
clarifications as to regulatory criteria relating to 
defective hearing.  





For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  

If a veteran currently meets the criteria of 38 C.F.R. 
§ 3.385, he has a hearing loss disability.  The veteran does 
not have to have a hearing loss disability during service in 
order to warrant a grant of service connection.  Rather, the 
issue is whether, pursuant to 38 C.F.R. § 3.303(d), any 
current hearing loss disability is a chronic disorder 
attributable to service.  

Further, in Hensley v. Brown, 5 Vet. App. 155 (1993) and 
others, in general, the Court has found that "normal" 
hearing exists when the thresholds are between 0 and 20 
decibels, and "hearing loss" exists when the threshold is 
from 25 decibels.

Finally, with regard to medical opinions, in LeShore v. 
Brown, 8 Vet. App. 406 (1995), the Court held that:

(e)vidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  






Such evidence cannot enjoy the 
presumption of truthfulness accorded by 
Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (as to determination of well 
groundedness) and Justus v. Principi, 3 
Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and 
material evidence for the purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional."

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102, 4.3 
(1998).





Factual Background

Service medical records show no complaints or clinical 
evidence of defective hearing.  

On the veteran's enlistment examination in December 1953, 
hearing was measured as 15/15, bilaterally on both whispered 
and spoken voice.  

On the separation examination conducted in July 1957, again 
hearing acuity was 15/15 on both whispered and spoken voice, 
bilaterally. 

In addition, an audiogram was done showing pure tone 
thresholds (American Standards Association (ASA) values 
converted to International Standards Organization (ISO) 
standards), in decibels, were as follows:





HERTZ



500
1000
2000
4000
6000
RIGHT
20
20
10
10
10
LEFT
20
20
15
10
10

In 1958, the veteran was hospitalized on several occasions by 
VA during none of which did he complain of defective hearing, 
nor was such shown.

The veteran, on a VA Form 21-4138, filed a claim in 1995 
reporting that he had lost hearing while in Germany while 
exposed to loud noises from the planes on the runways there.  
He said that he thought he had been given a hearing 
examination at that time.  







The veteran, on a VA Form 21-4138, filed in 1995 reported in 
pertinent part that he had been hospitalized for 8 months in 
1957 or 1958 for mononucleosis or what may have been malaria 
and he still had the condition.  He reported that he had 
other medical problems which he felt were related to the 
mononucleosis or "malaria" including hearing loss. 

A VA physician reported in 1995 that the veteran had been 
hospitalized in 1991 after being the victim of a "staged" 
auto accident.  The physician reported having seen him for 2 
years with low back pain and left leg disability with 
circulatory problems.  He was noted to have had other 
problems over the past 2 years without any mention of hearing 
loss.

The veteran provided release forms for, and clinical records 
and VA outpatient records were obtained from May 1995 when it 
was noted that he had said he had been exposed to noise of 
jet engines in service.  Audiometry showed hearing loss.  

In June 1995, it was noted that the veteran reported noise 
exposure while in service.  He said that since then he had 
had slow progression of his hearing loss until now; he 
occasionally had tinnitus in one ear.  Diagnosis was mild 
decrease in hearing and he was sent for a hearing aid 
evaluation.  The audiology report was that he was not 
service-connected for his hearing loss.  Mild hearing loss in 
both ears was diagnosed.

In October 1996 the veteran provided testimony before a 
hearing officer at the RO.  While it was mentioned that the 
veteran did have a hearing loss, the testimony was primarily 
relevant to another issue on appeal.



Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for defective 
hearing must be denied as not well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. Brown, 2 
Vet. App. 492 (1992).  Consequently, his lay assertions 
cannot constitute cognizable evidence, and as cognizable 
evidence is necessary for a well grounded claim, Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), the absence of 
cognizable evidence renders a veteran's claim not well 
grounded.

Whether or not the veteran was exposed to aircraft noise in 
service is entirely irrelevant to the current claim since 
there is no evidence or medical opinion showing hearing loss 
in service or which establishes a nexus between hearing loss 
at present and anything of service origin.  The physician's 
comments in 1995 with regard to the veteran's mild bilateral 
defective hearing are clearly nothing more than a repetition 
of the allegations the veteran has presented and as such, are 
clearly included in the parameters of the numerous cases 
cited above when a medical expert simply repeats what he or 
she has been told by a claimant.  The Board has also reviewed 
those comments in keeping with Peters and other cases wherein 
the Court has mandated that special care be exercised and 
finds that they do not provide a sound basis for establishing 
that the veteran's mild current hearing loss is due to 
inservice noise exposure or any other inservice etiology.

Moreover, to further validate this conclusion, the fact 
remains that normal audiometric findings were shown at 
separation from service, and there was no mention of 
defective hearing on hospitalization in 1958.  Initial 
evidence of hearing loss was reported in the 1990's, decades 
after separation from service.

Absent two of the three pivotal elements, namely a disability 
in service and a nexus between that and a disability at 
present, a well-grounded claim is not presented; accordingly, 
the claim for service connection for defective hearing must 
be denied.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
bilateral defective hearing.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for bilateral defective 
hearing, the doctrine of reasonable doubt is not applicable 
to his case.


II.  Whether new and material evidence 
has been submitted to reopen a claim for 
service connection for infectious 
mononucleosis.

Criteria

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
a notice of disagreement; otherwise, that determination 
becomes final and is not subject to revision on the same 
factual basis.  38 C.F.R. §§ 3.104(a), 20.1103.  To reopen a 
claim following a final decision, the appellant must submit 
new and material evidence.  38 U.S.C.A. § 5108.  

38 C.F.R. § 3.156 (a) states that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also this as interpreted 
in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998); and most 
recently, Elkins v. West, No. 97-1543 (U.S. Vet. App. Feb. 
17, 1999)(en banc) in which the emphasis is not whether the 
new evidence would probably change the outcome of the claim 
but rather the importance of a complete record for evaluation 
of an appellant's claim.

The evidence is "new" when it is not cumulative of evidence 
of record.  Godwin v. Derwinski, 1 Vet. App. 419 (1991).  
"Material" evidence is evidence which is relevant and 
probative of the issue at hand.  Smith v. Derwinski, 1 Vet. 
App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the facts since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

Factual Background

The evidence which was of record prior to the April 1958 
rating decision wherein the RO denied entitlement to service 
connection for infectious mononucleosis is briefly summarized 
below.

Service medical records show no complaints or clinical 
evidence of infectious mononucleosis.  

After service, on January 6, 1958, the veteran was admitted 
to VA care with complaints of throat pain.  It was noted that 
he had had symptoms which had been thought to be flu and a 
sore throat had followed.  Both tonsils were enlarged on 
admission, and covered with a grayish membrane.  There were 
petechial hemorrhages about the uvula and some nuchal 
rigidity.  He had tender, anterior cervical nodes 
bilaterally.  A smear was taken but in the meantime, the 
initial assessment was that he probably had nasopharyngeal 
diphtheria, and was accordingly moved to a special contagious 
diseases unit at the Los Angeles County General Hospital 
(LACGH).  

Further evaluation and pathology report from the LACGH 
facility negated the finding that he was experienced symptoms 
of diphtheria, and he was returned to the VA facility on 
January 10, 1958.  Antibiotics were continued, and with that 
and frequent throat irrigations, he became asymptomatic.  
Diagnosis at discharge on January 23, 1858 was infectious 
mononucleosis, and he was told that in the future, if he 
wished to have his tonsils removed, he should notify VA.


In a rating action in April 1958, the RO denied entitlement 
to service connection for infectious mononucleosis and 
granted service connection for tonsillitis and pharyngitis.  
The veteran was so notified by VA in a letter in April 1958, 
and informed of his appellate rights with regard to the 
denial of his claim for service connection for infectious 
mononucleosis.  He did not file a notice of disagreement with 
the above determination.

However, in April 1958, the veteran was readmitted to the VA 
facility for a chronic bilateral tonsillitis and underwent an 
elective tonsillectomy.  At that time, he was also found to 
have deviated nasal septum for which he was given a submucous 
resection.  The cartilage between the columella and the 
caudal end of the septum was slightly separated; he was given 
antibiotics and post-surgically, this gradually was covered 
by septal mucous membrane.

In July 1958, rating action by the RO confirmed that service 
connection was not in order for deviated septum and the 
veteran was so advised.

The veteran filed a VA Form 21-4138 in 1995 stating that he 
had had infectious mononucleosis in 1957 for 8 and 1/2 
months, and was treated at the VA facility for such 
disability; that since then he had lost several teeth, still 
has the infection in his body, that he is weak at times and 
he blames this on the virus, which is at the moment, dormant.

In another VA Form 21-4138 filed in 1995, the veteran stated 
in pertinent part that he had been hospitalized for 8 months 
in 1957 or 1958 for mononucleosis or what may have been 
malaria and he still had the condition.  He reported that he 
had other medical problems which he felt were related to the 
mononucleosis or "malaria" including hearing loss, teeth 
problems and falling out, and fatigue.  He said that both of 
his legs were going out on him. 




A VA physician reported in 1995 that the veteran had been 
hospitalized in 1991 after being the victim of a "staged" 
auto accident.  The physician reported having seen him for 2 
years with low back pain and left leg disability with 
circulatory problems.  Other problems over the past 2 years 
had included upper respiratory infections, cataract repair, 
dental problems, impotence, arthroscopic knee surgery and a 
urinary tract infection in 1994.  Diagnoses were chronic low 
back pain, pulmonary vascular disease, obesity, left knee 
pain and impotence.  There was no reference to these as being 
related to anything experienced in 1958.

A physician, G. Bell, M.D., in March 1996, reported that the 
veteran had had infectious mononucleosis in 1957 and had been 
hospitalized then by VA.  It was further noted that "blood 
testing done here confirms diagnosis of post-infection with 
infectious mononucleosis".  A report of a laboratory 
evaluation was submitted showing Epstein-Barr virus, VAC and 
EA were positive. 

In October 1996 the veteran provided testimony in support of 
his claim for service connection for infectious 
mononucleosis.  It was his opinion that such disorder had 
originated coincident with his period of active service.

Analysis

The veteran seeks to reopen his claim for service connection 
for mononucleosis which the RO denied in 1958.

The Board finds that new and material evidence has not been 
submitted to reopen the claim for service connection for 
infectious mononucleosis.  Because the evidence submitted 
since the 1958 decision is cumulative of the evidence 
previously of record, it is not so significant, by itself or 
in connection with the prior evidence, that it must be 
considered to decide the merits of the claim.




The evidence submitted since the 1958 RO decision consists of 
the hearing testimony, the veteran's statements, and a 
physician's statement to the effect that in 1995, the veteran 
had laboratory studies that showed the prior presence of 
infection. It has been abundantly clear all along that the 
veteran had infection in 1958; he was hospitalized by VA for 
it, and records have and have always existed in that regard.  
At the time of the 1958 decision, mononucleosis was not then, 
nor is it now, a disease process which is subject to service 
connection as a presumptive disability.  Thus, it is entirely 
reasonable that clinical tests would confirm the presence of 
such prior infection.  That supports nothing in the way as to 
the etiology of the infection and/or what it may now be 
manifest in the way of residuals. 

While VA and private treatment reports refer to recent 
treatment of the veteran for various symptoms, there is no 
evidence or medical opinion that these are in any way either 
due to service or to any infection manifested in 1958, 
whatever it may have been properly called.  

There is no medical opinion or other credible nexus evidence 
to sustain that the veteran's current complaints are in any 
way related to anything of service origin.  The additional 
evidence obtained subsequent to the April 1958 RO decision is 
solely that the veteran has pathological evidence that at 
some distant point in the past, he had some disease process 
(the nature and etiology of which remains unclear and 
unspecific, given the tests included).  

And whether the veteran did or did not have mononucleosis in 
1958, the year after service separation, is in fact itself 
irrelevant, since as noted above, mononucleosis is not a 
disease subject to presumptive service connection. In that 
regard, there is no competent medical evidence submitted in 
the attempt to reopen the claim that he had mononucleosis 
while on active duty.  


The veteran's hearing testimony and statements on appeal 
alleging that he had mononucleosis in 1958 and has a variety 
of symptoms now are not persuasive nor credible as to 
causation nor do they provide a nexus between the two since 
the veteran is not competent to opine as to etiology, 
diagnoses, or aggravation of medical disorders.  Espiritu, 
King.  

Overall, the additional medical evidence and hearing 
testimony and statements do not link any inservice symptoms 
or disability to current symptoms on any basis.

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new and material" evidence to 
reopen a claim of entitlement to service connection for 
infectious mononucleosis.


ORDER

The veteran not having submitted a well grounded claim for 
entitlement to service connection for bilateral defective 
hearing, the appeal is denied. 

The veteran not having submited new and material evidence to 
reopen a claim for service connection for infectious 
mononucleosis, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board also notes that, in general, an allegation of 
increased disability is sufficient to establish as well-
grounded a claim seeking an increased rating.  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  



In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, op. cit.

The veteran has never undergone VA examination of his 
service-connected disabilities.  As noted in cases cited 
above in other contexts, he is entitled to an examination or 
other objective clinical data on which to make an assessment.

Pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issues of entitlement to an 
increased (compensable) evaluation for a fracture of the 
little finger and a separate compensable evaluation of 10 
percent for service-connected disabilities pending a remand 
of the case to the RO for further development as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his 
fracture of the little finger, 
tonsillitis, and pharyngitis since 
service.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The veteran should be scheduled for a 
VA examination(s) by an appropriate 
specialist(s) for the purpose of 
ascertaining the nature and extent of 
severity of his service-connected 
fracture of the left little finger and 
tonsillitis with pharyngitis.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s) and the examination 
repot(s) should be annotated in this 
regard.  Any further indicated special 
studies should be conducted.  A specific 
determination should also be made by the 
examiner(s) as to whether the service-
connected disabilities interfere in the 
veteran's ability to work.  Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. Brown, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an increased (compensable) rating for a 
fracture of the left little finger, and a 
separate compensable evaluation of 10 
percent for service-connected 
disabilities evaluated as noncompensable 
pursuant to 38 C.F.R. § 3.324.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 16 -


- 1 -


